*473At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Monday the Eighth of August A. D. 1748.
Present the HonbIe Wm Strengthfield Esqr D. Judge The Court being opened. The Advocate for Mr Chalotte moved to the Court that the delay of hearing the Libel Filed in Court against him was a great hurt to him, and moved that a Day might be Assigned for Tryal. Upon which the Judge ordered the Court for that purpose on Wednesday next the Tenth Ins* And that notifications might be put up which was accordingly done. And the Court being opened. And the parties being called out, and no Person Appearing, His Honour the Judge dismissed the Libel and ordered the Plaintiff to pay Cost of Court Accordingly the Court was adjourned untill further Notice